Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 19, 2020

                                      No. 04-19-00208-CV

                                           J.K. IVEY,
                                            Appellant

                                                 v.

                             TODD MARQUARDT LAW FIRM,
                                      Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI24208
                        The Honorable Monique Diaz, Judge Presiding


                                         ORDER
        In an order dated May 23, 2019, we abated this appeal upon proof that appellee filed a
voluntary petition for bankruptcy. TEX. R. APP. P. 8.2. The appeal and all appellate timelines
were suspended, and the appeal was closed for administrative purposes pending a request for
reinstatement or severance. We subsequently received notice that appellee’s bankruptcy
proceeding was dismissed on November 25, 2019. In an order dated January 7, 2020, we
reinstated this appeal and set an appellate deadline for appellee’s brief.

           On January 20, 2020, we received a Notice of Settlement from appellee’s counsel
notifying the court that the parties reached a settlement. However, neither party filed a motion to
voluntarily dismiss this appeal in accordance with Texas Rule of Appellate Procedure 42.1. See
TEX. R. APP. P. 42.1.

          In an order dated February 26, 2020, we ordered the parties to file a motion to dismiss
this appeal in accordance with Texas Rule of Appellate Procedure 42.1 on or before March 17,
2020. Id. We stated that if a motion to dismiss pursuant to Texas Rule of Appellate Procedure
was not filed, appellee’s brief would be due on or before March 17, 2020. Further, we warned
that if appellee’s brief was not filed, this appeal would be set for submission without an
appellee’s brief. The parties have not filed a motion to dismiss this appeal in accordance with
Texas Rule of Appellate Procedure 42.1. Additionally, neither appellee’s brief nor a motion for
extension of time in which to file appellee’s brief have been filed.

       Accordingly, this appeal is set at issue without an appellee’s brief.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court